Case 1:18-cv-03633-JRS-TAB Document 39 Filed 03/08/19 Page 1 of 4 PageID #: 310



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 TENSTREET, LLC, an Oklahoma limited
 liability company,
                                                   Civil No. 1:18-cv-3633-JRS-TAB
                       Plaintiff,

 vs.

 DRIVERREACH, LLC, an Indiana limited
 liability company,

                       Defendant.



              PLAINTIFF’S PRELIMINARY WITNESS AND EXHIBIT LISTS

        Plaintiff Tenstreet, LLC (“Tenstreet”), through its counsel, respectfully submits its

 Preliminary Witness and Exhibit Lists as follows. Tenstreet reserves the right to supplement

 these lists directly or through information otherwise provided in discovery as necessary or

 appropriate. Also reserved is the right not to offer some or all of these witnesses or exhibits at

 trial, as deemed appropriate by Tenstreet.

 I.     PRELIMINARY WITNESS LIST

        1.      Bryan Riddle;

        2.      Tim Crawford;

        3.      Craig Johnson;

        4.      Tenstreet’s infringement technical expert;

        5.      Tenstreet’s validity expert;

        6.      Tenstreet’s damages expert;

        7.      Any witness who is knowledgeable regarding the functionality of DriverReach’s

        accused VOE Plus product;


                                                -1-
Case 1:18-cv-03633-JRS-TAB Document 39 Filed 03/08/19 Page 2 of 4 PageID #: 311



        8.       Any witness who is knowledgeable regarding sales and revenues relating to

        DriverReach’s accused VOE Plus product;

        9.       Any witnesses identified through discovery or depositions;

        10.      Any witnesses identified in any party’s preliminary or final witness lists, initial

        disclosures, discovery responses, or any amendments to these documents;

        11.      Any witnesses necessary for impeachment or rebuttal;

        12.      All persons deposed in this action;

        13.      Any witnesses necessary or qualified to lay the foundation for the admissibility of

        a document or other exhibit; and

        14.      Other witnesses who are unknown at this time but who will be promptly disclosed

        to this Court and all counsel of record when the need for testimony at trial becomes

        known.

        Pursuant to Fed. R. Civ. P. 26, Tenstreet reserves the right to amend or supplement the

 foregoing list and reserves any objection it may have to the testimony of any of the above named

 witnesses.

 II.    PRELIMIANRY EXHIBIT LIST

        1.       Certified copy of U.S. Patent No. 8,145,575 (“the ‘575 patent”);

        2.       Certified copy of the prosecution history of the ‘575 patent;

        3.       Assignment documents for the ‘575 patent;

        4.       Documents relating to the marketing of Tenstreet’s products and services used in

 connection with practicing the methods claimed in the ‘575 patent;

        5.       Documents showing the commercial success of Tenstreet’s products and services

 used in connection with practicing the methods claimed in the ‘575 patent;




                                                  -2-
Case 1:18-cv-03633-JRS-TAB Document 39 Filed 03/08/19 Page 3 of 4 PageID #: 312



         6.      Documents relating to Defendant’s marketing and advertising for its VOE Plus

 product accused of infringing the ‘575 patent;

         7.      Documents relating to the functions/services performed by DriverReach’s accused

 VOE Plus product and the way it performs those functions/services;

         8.      Financial documents relating to sales and revenue of DriverReach’s accused VOE

 Plus product;

         9.      All documents identified by any party in its initial disclosures;

         10.     Any and all discovery responses of the parties and documents produced during

 discovery, including any and all documents produced by any third-party in response to a

 subpoena issued by any party in this matter;

         11.     Any deposition transcripts and deposition exhibits in this case;

         12.     Any documents or things identified in any party’s witness and exhibit lists or

 discovery responses, or in any amendments to those documents;

         13.     Curricula vitae of any expert witness who testifies at trial;

         14.     Any and all exhibits necessary for impeachment and/or rebuttal;

         15.     Any and all affidavits authenticating documents;

         16.     All documents provided to, received from, or relied upon by any expert in this

 case;

         17.     All expert reports disclosed in this action;

         18.     Any exhibit that may be used for demonstrative purposes; and

         19.     Any pleadings or other documents filed in this matter by any party; and

         20.     Other exhibits that are unknown at this time but that will be promptly disclosed to

 this Court and all counsel of record when the need for their introduction at trial becomes known.




                                                  -3-
Case 1:18-cv-03633-JRS-TAB Document 39 Filed 03/08/19 Page 4 of 4 PageID #: 313



            Pursuant to Fed. R. Civ. P. 26, Tenstreet reserves the right to amend or supplement the

 foregoing list based on information obtained in its ongoing investigation and future discovery.

 Tenstreet reserves the right to present any designated exhibit or any portion thereof in alternate

 media, including by electronic means or presentation media. Tenstreet reserves any objections it

 may have to any attempt to introduce any of the foregoing documents and things as evidence at

 trial.




                                                Respectfully submitted,


 Dated: March 8, 2019                             /s/ Lauren Keller Katzenellenbogen
                                                Michael K. Friedland (pro hac vice)
                                                Lauren Keller Katzenellenbogen (pro hac vice)
                                                Karen M. Cassidy (pro hac vice)
                                                KNOBBE, MARTENS, OLSON &BEAR, LLP
                                                2040 Main Street, 14th Floor
                                                Irvine, CA 92614
                                                Telephone: (949) 760-0404
                                                Facsimile: (949) 760-9502
                                                michael.friedland@knobbe.com
                                                lauren.katzenellenbogen@knobbe.com
                                                karen.cassidy@knobbe.com


                                                James W. Riley, Jr. (No. 6073-49)
                                                RILEY BENNETT EGLOFF LLP
                                                141 East Washington Street, Fourth Floor
                                                Indianapolis, IN 46204
                                                Telephone: (317) 636-8000
                                                Facsimile: (317) 636-8027
                                                jriley@rbelaw.com

                                                Attorneys for Plaintiff Tenstreet, LLC
 30100601




                                                  -4-
